Title: To Thomas Jefferson from James Currie, 30 October 1792
From: Currie, James
To: Jefferson, Thomas



Dear Sir
Richmond Octr. 30th. 1792

I had the pleasure of receiving your favor of the 19th. from Philadelphia, tother day enclosing that of Mr. Barton to you of Sepr. 20th. and only received Octr. 18th. and observe what he says on the Subject of my claim as well as your Observations in regard to it: I am exceedingly impressd by the pointed and friendly part you have taken to secure me this debt, and shall be still further Obliged by an unremitting attention to it by your advice &ca. till it is ultimately securd, and it will be a matter never to be forgotten by me; I hope you enjoy a great Share of health and happiness: and be assurd it will ever give me The most entire satisfaction to know you are well and happy. Mrs. Currie joins me in Our Warmest Wishes for you and Miss Jefferson. Adieu Dr Sir from Yr much obligd. & Very Hble Serv.

Jas. Currie

